UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
 ALEXANDER GOMEZ,                                             :
                                              Plaintiff,      :
                                                              :   21 Civ. 3271 (LGS)
                            -against-                         :
                                                              :        ORDER
 ANTONIO’S TRATTORIA CORP., et al.,                           :
                                                              :
                                              Defendants. :
 -------------------------------------------------------------X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, the Order, dated April 23, 2021, required the parties to file a proposed joint

letter and case management plan no later than seven days before the initial pretrial conference

(Dkt. No. 8);

        WHEREAS, the initial pretrial conference is scheduled for July 8, 2021, at 11:00 A.M.;

        WHEREAS, on June 9, 2021, Plaintiff filed affidavits of service stating that Defendants

were served on April 26, 2021;

        WHEREAS, Defendants were required to respond to the Complaint by May 17, 2021;

        WHEREAS, Defendants have neither appeared in this case nor timely responded to the

Complaint;

        WHEREAS, the parties failed to file the joint letter or proposed case management plan. It

is hereby

        ORDERED that, if Plaintiff is in communication with Defendants, the parties shall file

the joint letter and proposed case management plan as soon as possible and no later than July 6,

2021, at noon, and shall explain why they have not complied with the Court’s deadlines. If

Defendants refuse to cooperate in the preparation of these documents, Plaintiff shall prepare and

file them. If Plaintiff is not in communication with Defendants, no later than July 6, 2021, at
noon, Plaintiff shall file a letter (1) requesting adjournment of the initial pretrial conference for

up to 30 days and (2) proposing a date prior to the conference to present an Order to Show Cause

for default judgment as to Defendants and related papers as provided in the Court’s Individual

Rules. It is further

       ORDERED that Plaintiff shall serve a copy of this Order on Defendants and shall file

affidavits of service no later than July 9, 2021.

Dated: July 2, 2021
       New York, New York




                                                    2
